Cite as 28 I&N Dec. 184 (BIA 2020)                                Interim Decision #4004




         Matter of Sotero RIVERA-MENDOZA, Respondent
                             Decided December 22, 2020

                           U.S. Department of Justice
                    Executive Office for Immigration Review
                        Board of Immigration Appeals


  The risk of harm to a child required to obtain a conviction for child neglect in the second
degree under section 163.545(1) of the Oregon Revised Statutes is sufficiently high that
the offense is categorically a “crime of child abuse, child neglect, or child abandonment”
under section 237(a)(2)(E)(i) of the Immigration and Nationality Act, 8 U.S.C.
§ 1227(a)(2)(E)(i) (2018).
FOR RESPONDENT: Diana M. Bailey, Esquire, Portland, Oregon
FOR THE DEPARTMENT OF HOMELAND SECURITY: Chris Murray, Assistant Chief
Counsel
BEFORE: Board Panel: MALPHRUS, Deputy Chief Appellate Immigration Judge,
HUNSUCKER, Appellate Immigration Judge, and MONSKY, Temporary Appellate
Immigration Judge.
MALPHRUS, Deputy Chief Appellate Immigration Judge:


    In a decision dated November 16, 2012, an Immigration Judge found the
respondent removable under section 212(a)(6)(A)(i) of the Immigration and
Nationality Act, 8 U.S.C. § 1182(a)(6)(A)(i) (2012), as an alien present in
the United States without being admitted or paroled, denied his application
for cancellation of removal under section 240A(b)(1) of the Act, 8 U.S.C.
§ 1229b(b)(1) (2012), and ordered him removed. On November 3, 2016, we
dismissed the respondent’s appeal from that decision. This case is now
before us on remand from the United States Court of Appeals for the
Ninth Circuit for further consideration of the respondent’s eligibility for
cancellation of removal. The appeal will again be dismissed.

              I. FACTUAL AND PROCEDURAL HISTORY
   The respondent is a native and citizen of Mexico, who was convicted on
April 9, 2012, of two counts of child neglect in the second degree in violation
of section 163.545(1) of the Oregon Revised Statutes. On the same day,
the Department of Homeland Security (“DHS”) personally served him
with a notice to appear. In proceedings before the Immigration Judge, the
respondent conceded removability and applied for cancellation of removal.

                                            184
    Cite as 28 I&N Dec. 184 (BIA 2020)                        Interim Decision #4004




    The Immigration Judge pretermitted the respondent’s application for
cancellation of removal after concluding that he was statutorily ineligible
pursuant to section 240A(b)(1)(C) of the Act because he had been convicted
of a disqualifying offense under section 237(a)(2) of the Act, 8 U.S.C.
§ 1227(a)(2) (2012). Specifically, the Immigration Judge concluded that the
respondent’s offense of child neglect in the second degree under Oregon law
is categorically a ”crime of child abuse,” as defined in section 237(a)(2)(E)(i)
of the Act.
    In our decision dismissing the respondent’s appeal, we upheld the
Immigration Judge’s determination that the respondent was statutorily
ineligible for cancellation of removal. The respondent filed a petition for
review with the Ninth Circuit. On July 23, 2019, the court granted the
Government’s unopposed motion to remand to give the Board an opportunity
to “further explain its determination that the [respondent’s] second-degree
neglect conviction . . . is a categorical child abuse crime under [section
237(a)(2)(E)(i) of the Act].” 1
    In particular, the motion to remand requested that we “consider, under
Oregon law, whether a conviction for leaving a child under [10] years old
‘unattended in or at any place for such period of time as may be likely to
endanger the health or welfare of such child’ meets the sufficiently high risk
of harm standard” articulated in Matter of Mendoza Osorio, 26 I&N Dec.
703 (BIA 2016). Additionally, the motion referenced the Ninth Circuit’s
intervening decision in Alvarez-Cerriteno v. Sessions, 899 F.3d 774 (9th Cir.
2018), which held that a similar Nevada misdemeanor child endangerment
statute was overbroad.

                                  II. ANALYSIS
    In order to establish eligibility for cancellation of removal under section
240A(b) of the Act, an applicant must demonstrate that he “has not been
convicted of an offense under section 212(a)(2) [or] 237(a)(2).” Section
240A(b)(1)(C) of the Act; see also Matter of Cortez, 25 I&N Dec. 301,
306–07 (BIA 2010). We agreed with the Immigration Judge that the
respondent is statutorily ineligible for cancellation of removal under section
240A(b)(1)(C), because his conviction under section 163.545(1) of the
Oregon Revised Statutes is categorically for a “crime of child abuse” under
section 237(a)(2)(E)(i), which provides that “[a]ny alien who at any time
after admission is convicted of . . . a crime of child abuse, child neglect, or
1
   The respondent also requested other relief from removal, which the Immigration Judge
denied. Since the stated purpose of the Government’s motion to remand does not involve
our decision to uphold that denial, we will not discuss it further.


                                         185
    Cite as 28 I&N Dec. 184 (BIA 2020)                              Interim Decision #4004




child abandonment is deportable.” To resolve this appeal, we must employ
the categorical approach to determine if the offense defined in the Oregon
statute categorically fits within the generic definition of a “crime of child
abuse.” See Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013). 2 Whether
the respondent’s conviction is for a “crime of child abuse” is a question of
law that we review de novo. See 8 C.F.R. § 1003.1(d)(3)(ii) (2020).
    We have interpreted “the term ‘crime of child abuse’ broadly to mean
any offense involving an intentional, knowing, reckless, or criminally
negligent act or omission that constitutes maltreatment of a child or that
impairs a child’s physical or mental well-being, including sexual abuse
or exploitation.” Matter of Velazquez-Herrera, 24 I&N Dec. 503, 512 (BIA
2008). We have also previously held that the phrase “crime of child abuse,
child neglect, or child abandonment” is a unitary concept, that our broad
definition of a “crime of child abuse” includes the crimes of child neglect
and abandonment, and that “endangering a child can reasonably be viewed
as either abuse or neglect.” Matter of Soram, 25 I&N Dec. 378, 381 (BIA
2010); see also Matter of Mendoza Osorio, 26 I&N Dec. at 704.
    In both Matter of Soram and Matter of Mendoza Osorio, we emphasized
that a key consideration in determining whether a child endangerment-type
offense constitutes a “crime of child abuse” is the risk of harm to the child.
See Matter of Mendoza Osorio, 26 I&N Dec. at 704; Matter of Soram,
25 I&N Dec. at 383. We recognized that States use a variety of terms to
describe the degree of threat or harm required under endangerment-type
offenses and that “a State-by-State analysis is appropriate to determine
whether the risk of harm required by the endangerment-type language in any
given State statute is sufficient to bring an offense within the definition of
‘child abuse’ under the Act.” Matter of Soram, 25 I&N Dec. at 382–83.
    In Matter of Soram, 25 I&N Dec. at 383–86, we concluded that the
offense of “child abuse—no injury—knowingly or recklessly” in violation
of sections 18-6-401(1)(a) of the Colorado Revised Statutes is a “crime of
child abuse.” We noted that the language of the statute, which requires that
a child “be unreasonably placed in a situation that poses a threat of injury to
the child’s life or health,” had been interpreted to require a “reasonable
probability” of injury to a child. See id. at 379, 384–85 (citations omitted).
    We subsequently determined that endangering the welfare of a child in
violation of section 260.10(1) of the New York Penal Law is a “crime of
child abuse” because it required a person to act “in a manner likely to be
injurious to the physical, mental or moral welfare of a child.” Matter of
Mendoza Osorio, 26 I&N Dec. at 705, 711–12 (citation omitted). In reaching
our conclusion, we stated that the commission of “an act or acts creating a
likelihood of harm to a child” required a “sufficiently high risk of harm” to
2
     Neither the DHS nor the respondent argue that the statute is divisible.

                                             186
 Cite as 28 I&N Dec. 184 (BIA 2020)                        Interim Decision #4004




the child to fit within the definition of a “crime of child abuse or neglect
under section 237(a)(2)(E)(i) of the Act.” Id. at 706, 712.
    Thus, in order for a child endangerment-type offense to constitute a
“crime of child abuse,” the statute must require proof of a “likelihood” or
“reasonable probability” that a child will be harmed, not a mere possibility
or potential for harm. The Ninth Circuit has deferred to our definition and
has concluded that the generic “crime of child abuse” includes acts and
omissions that create at least a “reasonable probability” that a child will be
harmed. Alvarez-Cerriteno, 899 F.3d at 781; see also Fregozo v. Holder,
576 F.3d 1030, 1037–38 (9th Cir. 2009) (finding that the generic “crime of
child abuse” does not include conduct that “creates only potential harm to a
child” (emphasis added)).
    The respondent’s statute of conviction, section 163.545(1) of the Oregon
Revised Statutes, provided, at all relevant times, as follows:

       A person having custody or control of a child under 10 years of age commits
     the crime of child neglect in the second degree if, with criminal negligence,
     the person leaves the child unattended in or at any place for such period of
     time as may be likely to endanger the health or welfare of such child.

The operative phrase, “may be likely to endanger,” is not statutorily defined,
and we must look to how it has been interpreted in case law. See Matter of
Soram, 25 I&N Dec. at 383 (considering how the State’s appellate courts
have interpreted the operative language of the statute). In State v. Obeidi,
155 P.3d 80, 82 (Or. Ct. App. 2007), the Oregon Court of Appeals explained
that “[g]iving ‘may be likely to endanger’ its common meaning, the phrase
refers to the likelihood of exposure to harm, rather than the probability
of a particular harm actually occurring.” The court thus concluded that
“circumstances ‘may be likely to endanger’ when leaving a child unattended
is in some degree likely to make probable a state of being exposed to harm.”
Id. at 82–83 (emphasis added).
    The court emphasized that a conviction for child neglect is based on the
totality of the circumstances, requiring proof beyond a reasonable doubt
“(1) that leaving the child unattended was likely to endanger her health or
welfare, (2) that the risk of that harm occurring was substantial and
unjustifiable, and (3) that the defendant’s lack of awareness of that risk was
a gross deviation from the normal standard of care.” Id. at 83 (emphases
added) (quoting State v. Paragon, 97 P.3d 691, 694 (Or. Ct. App. 2004)).
The court further explained that the likelihood of danger need not be proved
by “statistical evidence regarding the probability of the harm occurring,” but
the evidence should “permit a finding that the risk of some injury to the
child’s health and welfare was real and substantial.” Id. at 83–84.


                                      187
 Cite as 28 I&N Dec. 184 (BIA 2020)                              Interim Decision #4004




    State v. Goff, 686 P.2d 1023, 1025–27 (Or. 1984) (en banc), illustrates
this requirement. That case involved a defendant who went to a Halloween
party at a tavern, leaving two young children alone for 5 hours in a home
with matches and candles within the children’s reach. Evidence was
introduced that the children had died in the fire. The court found that this
evidence was directly relevant to the amount of the risk, and the fact that the
children died indicated that the risk was substantial. The court therefore
concluded that the evidence was sufficient to support a conviction for child
neglect under section 163.545.
    By contrast, in Paragon, 97 P.3d at 695, the court held that the State did
not meet its burden of proof to establish the elements of child neglect in the
second degree under section 163.545(1). The defendants in that case left a
7-year-old at home alone with her 9-year-old brother for 45 minutes while
they went to a doctor for a medical emergency. The State argued that these
circumstances warranted an inference of danger to the 7-year-old child. The
State discussed the possibility that the children might have opened the door
to someone who could have done them harm, become ill from eating without
washing their hands because of unsanitary conditions of the home, or opened
a window over a couch and fallen 5 feet to the ground outside. Id. at 694–95.
The court reversed the conviction, however, concluding that

     [a]lthough the state’s evidence support[ed] an inference of a possibility of danger to
     the seven-year-old’s health or welfare, the evidence [was] not sufficient to permit a
     finding beyond a reasonable doubt that, in the 45 minutes that defendants were absent
     from the home, the circumstances were likely to endanger that child’s health or
     welfare and that there was a substantial risk of such harm.

Id. at 695.
    Our review of how the Oregon courts have interpreted the risk of harm
that must be shown for a conviction under section 163.545(1) convinces us
that the requisite risk is sufficiently high to bring it within our definition
“child abuse, child neglect, or child abandonment” under section
237(a)(2)(E)(i) of the Act. The language “may be likely to endanger” has
been interpreted to require circumstances that are “likely to make probable a
state of being exposed to harm,” and the risk of that harm occurring must be
“substantial and unjustifiable.” Obeidi, 155 P.3d at 82–83. Because the
statute requires criminal negligence and a showing of more than a mere
possibility of, or potential for, harm, we conclude that respondent was
convicted of a “crime of child abuse, child neglect, or child abandonment”
under section 237(a)(2)(E)(i) of the Act.
    We do not agree with the respondent’s argument that the Oregon statute
is ambiguous with respect to the risk of harm to a child and is broader than
the definition of a “crime of child abuse” previously articulated by the Board.

                                          188
    Cite as 28 I&N Dec. 184 (BIA 2020)                            Interim Decision #4004




He relies on the Ninth Circuit’s decision in Alvarez-Cerriteno, 899 F.3d
at 776–77, where the court determined that the offense of child abuse and
neglect under section 200.508(2)(b)(1) of the Nevada Revised Statutes
did not qualify as a crime of “child abuse, child neglect, or child
abandonment” under section 237(a)(2)(E)(i) of the Act. The court concluded
that the statutory language, “where the child may suffer physical pain or
mental suffering,” required a “reasonable foreseeability,” as opposed to a
“reasonable probability,” of harm—the level of risk of harm required for the
generic crime under the Act. Id. at 782–83.
    The Ninth Circuit observed that the Nevada courts had not decided the
meaning of the term “may” in the child abuse and neglect statute. The court
therefore relied on the interpretation by the Supreme Court of California,
since the wording of section 200.508(2)(b)(1) is similar to that of California’s
child abuse statute. It concluded that the Supreme Court of Nevada would
likely adopt California’s “reasonable foreseeability” standard. Id. at 782.
However, unlike in Alvarez-Cerriteno, the Oregon courts have specifically
interpreted the phrase, “may be likely to endanger,” and have indicated that
it requires a likelihood of harm, not a reasonable foreseeability or mere
possibility of harm. See Obeidi, 155 P.3d at 82–83; Paragon, 97 P.3d at 695.
    Finally, we are not persuaded that the mens rea of “criminal negligence”
in section 163.545(1) of the Oregon Revised Statutes requires a different
interpretation. In Alvarez-Cerriteno, 899 F.3d at 782–83, the Ninth Circuit
reasoned that the minimum mens rea of “negligence” under Nevada law
further supported a finding that the “reasonable foreseeability” standard was
the applicable risk of harm.
    Unlike the Nevada statute, section 163.545(1) requires a mens rea of
criminal negligence, which is a more stringent standard than common
law negligence. See Or. Rev. Stat. § 161.085(10) (2012) (defining criminal
negligence); 3 Morehouse v. Haynes, 253 P.3d 1068, 1076 (Or. 2011) (De
Muniz, C.J., concurring) (noting that “[n]egligence is the least demanding”
mental state, which “requires only that the defendant should have known
about a risk,” while criminal negligence “also requires that the risk be a
‘gross deviation from the standard of care that a reasonable person would
observe in the situation’” (quoting Or. Rev. Stat. § 161.085(10)). See
generally Buchwalter-Drumm v. State by & through Dep’t of Human Servs.,
404 P.3d 959, 970 (Or. Ct. App. 2017) (stating that “the liability analysis for

3
    “‘Criminal negligence’ or ‘criminally negligent,’ when used with respect to a result or
to a circumstance described by a statute defining an offense, means that a person fails to
be aware of a substantial and unjustifiable risk that the result will occur or that the
circumstance exists. The risk must be of such nature and degree that the failure to be aware
of it constitutes a gross deviation from the standard of care that a reasonable person would
observe in the situation.” Or. Rev. Stat. § 161.085(10).

                                           189
 Cite as 28 I&N Dec. 184 (BIA 2020)                      Interim Decision #4004




a common-law negligence claim is . . . governed by general foreseeability
principles”).
    As the Oregon Supreme Court has specifically stated, “The criminal
negligence statute speaks of substantial risk.” Goff, 686 P.2d at 1027; see
also Paragon, 97 P.3d at 694. We agree that the heightened standard
required of the Oregon statute is more consistent with conduct that creates a
“reasonable probability” of harm to a child, as opposed to the “reasonable
foreseeability” of harm that the Ninth Circuit found was required by the
Nevada statute analyzed in Alvarez-Cerriteno, 899 F.3d at 782–83.

                             III. CONCLUSION
    The Oregon State courts have determined that the language “may be
likely to endanger the health or welfare of [a] child” in section 163.545(1) of
the Oregon Revised Statutes requires a reasonable probability of harm to a
child. Thus, the Oregon crime of child neglect in the second degree requires
a minimum mens rea of criminal negligence and a reasonable probability, or
likelihood, of harm to a child. We therefore conclude, based on Board
precedent to which the Ninth Circuit has deferred, that the offense is
categorically a “crime of child abuse, child neglect, or child abandonment”
under section 237(a)(2)(E)(i) of the Act. Because the respondent was
convicted of a disqualifying offense under section 237(a)(2) of the Act, he is
ineligible for cancellation of removal pursuant to section 240A(b)(1)(C).
Accordingly, the respondent’s appeal will be dismissed.
    ORDER: The appeal is dismissed.
    NOTICE: If a respondent is subject to a final order of removal and
willfully fails or refuses to depart from the United States pursuant to the
order, to make timely application in good faith for travel or other documents
necessary to depart the United States, or to present himself or herself at the
time and place required for removal by the DHS, or conspires to or takes any
action designed to prevent or hamper the respondent’s departure pursuant to
the order of removal, the respondent shall be subject to a civil monetary
penalty of up to $813 for each day the respondent is in violation. See Section
274D of the Act, 8 U.S.C. § 1324d (2018); 8 C.F.R. § 280.53(b)(14) (2020).




                                      190